09-1967-ag
    Drame v. Holder
                                                                                  BIA
                                                                           Bukszpan, IJ
                                                                          A078 719 884
                                                                          A078 719 885
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 1 st day of June, two thousand ten.

    PRESENT:
                      REENA RAGGI,
                      PETER W. HALL,
                      DENNY CHIN,
                            Circuit Judges.

    _______________________________________

    SOUFIANE DRAME, YOUSSOUPH DRAME,
             Petitioners,

                       v.                                  09-1967-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONERS:               Ronald S. Salomon, New York, New
                                   York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General, Civil Division; James A.
                       Hunolt, Senior Litigation Counsel;
                       Christopher P. McGreal, Trial
                       Attorney, Office of Immigration
                       Litigation, Civil Division, United
                       States Department of Justice,
                       Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED, in part, and DISMISSED, in part.

     The Petitioners, Soufiane Drame and Youssouph Drame,
allegedly natives and citizens of Mauritania, seek review of
an April 9, 2009, order of the BIA affirming the July 10,
2007, and December 5, 2007, decisions of Immigration Judge
(“IJ”) Joanna Miller Bukszpan pretermitting their
applications for asylum, and denying their applications for
withholding of removal and relief under the Convention
Against Torture (“CAT”). In re Drame, Nos. A078 719 884/885
(B.I.A. Apr. 9, 2009), aff’g Nos. A078 719 884/885 (Immig.
Ct. N.Y. City July 10 and Dec. 5, 2007). We assume the
parties’ familiarity with the underlying facts and
procedural history in this case.

     Under the circumstances of this case, we review the
IJ’s decision as supplemented by the BIA’s decision. See
Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).
The applicable standards of review are well-established.
See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562
F.3d 510, 513 (2d Cir. 2009).

I.   Asylum

     Title 8, Section 1158(a)(3), of the United States Code
provides that no court shall have jurisdiction to review the
agency’s finding that an asylum application was untimely
under 8 U.S.C. § 1158(a)(2)(B), or its finding of neither
changed nor extraordinary circumstances excusing the
untimeliness under 8 U.S.C. § 1158(a)(2)(D).
Notwithstanding that provision, we retain jurisdiction to
review constitutional claims and questions of law. See
8 U.S.C. § 1252(a)(2)(D). Because the Petitioners challenge
only purely factual determinations and the agency’s exercise

                             2
of discretion, we lack jurisdiction to consider Petitioners’
arguments, and we dismiss the petition for review to that
extent. See 8 U.S.C. § 1158(a)(3).

II.   Withholding of Removal and CAT Relief

    In denying withholding of removal and CAT relief, the
IJ found that the Petitioners’ testimony was “extremely
vague[].” In re Drame, Nos. A078 719 884/885, at 16. The
BIA noted the IJ’s concerns about credibility, but
concluded that she had not made an explicit credibility
determination. The Petitioners argue that absent an
adverse credibility determination, their testimony alone
should have been sufficient to meet their burden. We
disagree.

    Although an alien’s credible testimony may be
sufficient to sustain his burden of proof without
additional corroboration, “an applicant’s credible
testimony may not always satisfy the burden of proof.” See
Diallo v. INS, 232 F.3d 279, 286 (2d Cir. 2000). Rather,
“in the right circumstances, the agency may deny relief to
a petitioner on the ground that she has failed to provide
sufficient corroboration for her otherwise credible
testimony.” Niang v. Mukasey, 511 F.3d 138, 148 (2d Cir.
2007). Before denying a claim solely because of an
applicant’s failure to provide corroborating evidence, the
agency must “(a) identify the particular pieces of missing,
relevant documentation, and (b) show that the documentation
at issue was reasonably available to the petitioner.” Jin
Shui Qiu v. Ashcroft, 329 F.3d 140, 153 (2d Cir. 2003),
overruled in part on other grounds by Shi Liang Lin v. U.S.
Dep’t of Justice, 494 F.3d 296, 305 (2d Cir. 2007). An IJ
is not required, however, to specify the points of
testimony that require corroboration prior to the IJ’s
disposition of the alien’s claim. See Chuilu Liu v.
Holder, 575 F.3d 193, 198 (2d Cir. 2009).

    Here, the IJ found that the Petitioners’ testimony was
so vague that she was not convinced that they were, as they
alleged, even from Mauritania. The IJ thus evaluated the
Petitioners’ identity documents, deeming them unreliable in
light of forensic reports calling their authenticity into
question. The IJ also took note of the Petitioners’

                              3
failure to provide any other documentation establishing
their identity. It was reasonable for the IJ to do so
because, as we have held, the weight afforded to an
applicant’s evidence in immigration proceedings lies
largely within the discretion of the agency. See Xiao Ji
Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.
2006). In that regard, the BIA’s supplemental analysis
also noted that the Petitioners failed to demonstrate past
persecution because they did not submit reasonably
available evidence corroborating their claims that they
were beaten and detained by Mauritanian authorities. See
Diallo, 232 F.3d at 285-90.

    In light of the Petitioners’ vague testimony, and their
limited, often questionable corroborative evidence, we find
no error in the agency’s conclusion that the Petitioners
failed to meet their burden of proof for withholding of
removal and CAT relief. See Niang, 511 F.3d at 148.

    For the foregoing reasons, the petition for review is
DISMISSED, in part, and DENIED, in part. As we have
completed our review, any stay of removal that the Court
previously granted in this petition is VACATED, and any
pending motion for a stay of removal in this petition is
DISMISSED as moot. Any pending request for oral argument
in this petition is DENIED in accordance with Federal Rule
of Appellate Procedure 34(a)(2), and Second Circuit Local
Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                            4